Citation Nr: 0917788	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  99-21 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to February 1, 1996, 
for the grant of a 100 percent rating for the service-
connected posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:  Hawaii Office of Veterans' 
Services

	
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in March 1996 and 
June 1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  The March 1996 decision 
granted an increased evaluation to 10 percent for the 
service-connected posttraumatic stress disorder (PTSD).  The 
Veteran perfected an appeal of that rating determination.  
During the course of that appeal, in January 1997, the rating 
was increased to 30 percent, effective the date of his claim 
in October 1995.  In July 1998, the Veteran indicated in 
writing that a 100 percent rating would satisfy his appeal.  
Subsequently, in the June 1998 decision, the RO granted an 
increased evaluation from 30 percent to 100 percent, 
effective from February 1, 1996.  The Veteran perfected a 
separate appeal of the effective date of that grant.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Honolulu in December 2002 
to present testimony on the effective date issue on appeal.  
At that time, he revoked the power of attorney that had been 
executed in favor of Hawaii Office of Veterans' Services 
(HOVS) in writing and testified under oath that he wish to 
proceed unrepresented.  In January 2007, however, the Veteran 
officially reappointed HOVS as his representative.  In 
September 2008, HOVS submitted a statement in support of the 
Veteran's claim. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
granted in December 1992, and a noncompensable disability 
rating was established.  While the Veteran initiated an 
appeal, he did not perfect it.  He submitted his claim for an 
increased evaluation in October 1995.

2.  There was no communication by the Veteran or a duly 
appointed representative after December 1992 or prior to 
October 1995 indicating an intent to apply for an increased 
disability rating, nor any evidence that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.

3.  From October 1995 through January 1996, the Veteran's 
PTSD caused a definite social and industrial impairment, 
manifested by difficulty sleeping, anger management issues, 
and an increase in self-medicating behaviors involving legal 
and illegal substances.

4.  From October 1995 through January 1996, the evidence did 
not demonstrate that the Veteran was unemployed, that he had 
considerable or severe social and industrial impairment, that 
he isolated himself from the community or his wife, that his 
symptoms included a gross repudiation of reality, or that he 
was unable to obtain or retain employment.


CONCLUSION OF LAW

The criteria for an effective date prior to February 1, 1996, 
for the grant of a 100 percent rating for service-connected 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004, March 2006, and May 
2007, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the 
2004 notice informed the Veteran of the relative burdens of 
VA and the Veteran, relating the information and evidence 
that VA would seek to provide and that which he was expected 
to provide.  The subsequent notices informed him of 
information and evidence that governs how disability ratings 
are established, as well as the regulations regarding 
effective dates.  

Although these notices were delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in the September 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  The Board notes that 
the Veteran has been in receipt of Social Security 
Administration (SSA) disability benefits for his service-
connected PTSD since January 1996.  Attempts were made to 
obtain the medical records used in association with this 
grant of benefits.  However, in April 2004, SSA notified VA 
that it was unable to locate the Veteran's folder.   
Therefore, these records are unavailable.  The Veteran has 
been medically evaluated in conjunction with his claim.  The 
duty to assist has been fulfilled.

Earlier Effective Date for an Increased Evaluation

Service connection for PTSD was established in March 1992 and 
rated noncompensably.  In October 1995, the Veteran submitted 
a claim for an increased evaluation, indicating that his 
disorder had become worse.  The rating was increased to 10 
percent, and the Veteran perfected an appeal.  During the 
course of that appeal, the RO issued a second rating 
decision, increasing the rating to 30 percent, effective the 
date of his claim (October 1995).  A third rating decision, 
in June 1998, granted a permanent and total 100 percent 
rating for the disorder, effective February 1, 1996, the 
point at which the evidence revealed that the Veteran ceased 
working.  He then perfected an appeal of that effective date, 
arguing that the 100 percent rating should go back to at 
least August 1982, when he was first diagnosed with PTSD.  
The Board recognizes that the 30 percent rating from October 
1995 to January 31, 1996 remains in appellate status.  
However, as the determination of the Veteran's effective date 
claim by necessity discusses whether the higher (100 percent) 
rating is warranted prior to February 1996, the appeal is 
discussed in this context.

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (2008) (implementing 38 
U.S.C.A. § 5110(a), (b)(2) (West 2002 & Supp. 2008)).  
Pursuant to that regulation, the effective date of an 
increase in compensation shall be the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1) (2008) (emphasis added).  An exception 
to § 3.400 applies under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2) (West 2002); see also 38 C.F.R. 
§ 3.400(o)(2) (2008).  

Generally, then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2008).

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  It must "identify the benefit sought."  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as applications or 
claims, formal and informal, for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  

As a preliminary matter, the Veteran contends that he is 
entitled to a 100 percent rating as of the date of his 
initial diagnosis, in August 1982.  To grant the rating to 
that date, however, would be contrary to law.  Service 
connection was granted for the Veteran's PTSD by rating 
decision in December 1992, effective in March 1992, the date 
of his original claim for service connection.  He did not 
perfect an appeal of that effective date.  Therefore, the 
December 1992 decision became final and unless the Veteran 
specifically claims clear and unmistakable error (CUE) in 
that decision, the effective date may not be revised.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160, 20.302, 
20.1103 (1992); see also, Rudd v. Nicholson, 20 Vet. App. 
296, 299 (2006) (holding that VA claimants may not properly 
file, and VA has no authority to adjudicate, a freestanding 
earlier effective date claim in an attempt to overcome the 
finality of an unappealed RO decision).  There has been no 
allegation of CUE in this case.  Therefore, an effective date 
such as that proposed by the Veteran is not warranted. 

In October 1995, the RO received the Veteran's claim for an 
increased evaluation.  Thus, the earliest possible date for 
the Veteran's increase to a permanent and total 100 percent 
will be that date, or the point at which during the one-year 
period preceding that date that such an increase was 
factually ascertainable.

Looking to the evidence in the year prior to the October 1995 
claim, the record contains private treatment records Kauai 
Medical Group, from January 1995 forward.  These records are 
negative for treatment for psychiatric complaints.  There are 
no lay statements from the Veteran nor his friends or family 
during this period regarding his mental health.  In short, 
based on this evidence, there is no factually ascertainable 
increase in severity of the Veteran's PTSD in the year prior 
to his October 1995 claim. 

Evidence of record that follows the Veteran's October 1995 
claim (and precedes his February 1996 grant of a total and 
permanent evaluation) includes VA outpatient clinical 
records; and, Vet Center records; a January 1996 VA 
examination; and his January 1996 grant of SSA benefits.  
This evidence will be discussed below in the context of the 
relevant rating criteria in effect at that time. 

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  Effective November 7, 1996, the rating 
criteria for evaluating mental disorders was amended to the 
version currently in use today.  See 61 Fed. Reg. 52695-52702 
(October 8, 1996).  However, the period at issue before the 
Board is from October 13, 1995 to January 31, 1996, prior to 
these regulatory changes.  Therefore, only the prior version 
will be examined.  Whereas the RO considered these, and only 
these, criteria when adjudicating this portion of the 
Veteran's disability rating, there is no prejudice to the 
veteran by this Board decision.  See Rating Decision, March 
1996 and Statement of the Case, May 1996; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the criteria in effect at that time, the Veteran's 30 
percent rating was based on definite impairment in the 
ability to establish or maintain effective relationships; or, 
psychoneurotic symptoms that resulted in definite industrial 
impairment.  The next higher rating of 50 percent may be 
assigned where the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent disability rating may be assigned where there is a 
severe inability to establish and maintain effective or 
favorable relationships with people; the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

In Hood v. Brown, the Veterans Court stated that the term 
"definite" in 38 C.F.R. 
§ 4.132 was qualitative in nature, whereas the other terms, 
e.g., "considerable" and "severe," were quantitative.  See 
Hood v. Brown, 4 Vet. App. 301, 303 (1993).  Thereafter, VA's 
OGC issued a precedent opinion concluding that "definite" 
was to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represented a degree of 
social and industrial inadaptability that was "more than 
moderate but less than rather large."  The term 
"considerable," the criterion for a 50 percent evaluation, 
was to be construed as "rather large in extent or degree."  
See VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
See 38 U.S.C.A. § 7104(c).

The maximum 100 percent disability rating may be assigned (1) 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community; or (2) where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
(3) where the appellant was demonstrably unable to obtain or 
retain employment.  Id.  Each of these three sets of criteria 
is an independent basis for grant of a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95 (1994).  

In addition, 38 C.F.R. § 4.16(c) (1996), which was repealed 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's mental 
disorder was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.  See Johnson v. Brown, 7 Vet. 
App. at 97; see also Norris v. West, 12 Vet. App. 413, 418-19 
(1999).  38 C.F.R. § 4.16(c) is not for application in this 
case, as the evidence does not support a 70 percent 
disability rating, as discussed in more detail below.

The Veteran's VA outpatient clinical and Vet Center records 
for the applicable period show that he presented with 
complaints in November 1995 of feeling frustrated about money 
and having difficulty sleeping.  He also reported feeling 
angry when watching Vietnam movies.  In December 1995, he 
continued to voice concerns about money, and was advised to 
keep working at his job.  On January 8, 1996, he reported at 
his VA examination his full work history, to include his 
current position as a truck driver.  He noted angering easily 
and feeling irritated.  His sleep was disturbed.  He had been 
slightly increasing his alcohol and drug intake to self-
medicate.  He reported avoiding people and isolating himself 
in his bedroom.  Further discussion with him, however, 
revealed that he was still reporting to work and that he 
continued to play golf.  He also reported a very good 
relationship with his wife.  A letter from the Veteran's 
treating physician, who also conducted the January 1996 VA 
examination, is of record.  In this January 2000 letter, the 
physician indicates that he reviewed the report from 1996 and 
that there was a dictation error, and that he meant to record 
that the Veteran's PTSD was "in the moderate to severe 
range."  He went on to document that the Veteran lost his 
job on February 27, 1996 and underwent further worsening due 
to this loss.  

Vet Center records dated after his VA examination show that 
the Veteran felt that he was doing well in early January 
1996, but by mid-month, after reporting to group therapy 
sessions, he felt like he was beginning to lose control.  His 
alcohol intake again increased and he experienced two 
dissociative episodes while driving, feeling dizzy and like 
he was "out of his body."  He was laid off from his job in 
mid-February 1996.  Based on this and subsequent evidence, 
the RO granted a permanent and total rating effective 
February 1, 1996.

Upon a full review of the record, the evidence does not 
support a 100 percent rating prior to February 1, 1996.  The 
Veteran's 30 percent rating was based on definite impairment, 
which as discussed above is considered distinct, unambiguous, 
and moderately large in degree.  Put another way, it is a 
degree of social and industrial inadaptability that is more 
than moderate but less than rather large.  The 30 percent 
rating adequately reflects the Veteran's level of impairment 
prior to losing his job in February 1996.  Even though 
classified by his treating physician as having symptoms in 
the "moderate to severe" range, an examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by such words, is to be considered, 
but it is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  
Regardless, the examiner's impression does appear to fit 
within the "more than moderate but less than rather large" 
classification.

While the records show that the Veteran was experiencing 
serious symptoms in the four months leading up to his 100 
percent rating, they fall short of supporting a 
"considerable" or "severe" impairment as contemplated by 
the 50 and 70 percent ratings.  He continued to maintain his 
job through his receipt of total benefits.  He also continued 
to have a good relationship with his wife, and go out in the 
community to play golf.  It appears from the records that 
when he was laid off from his job in February, that may have 
triggered the more severe symptoms which supported the grant 
of 100 percent as of that month.  That level of severity, 
however, was not shown between October 1995 and February 
1996.  

Similarly, the requisites for a total, 100 percent rating 
were not met during the time period in question.  
Specifically, the evidence does not show that the Veteran was 
in virtual isolation in the community.  He played golf and 
continued to report to his job.  His symptoms did not border 
on gross repudiation of reality.  Though he reported two 
dissociative events in late January, in which he felt dizzy 
and somehow separate from his body, this does not rise to the 
level of the gross behavioral issues contemplated by the 
schedule, which speaks to daily breaks in reality involving 
fantasy and confusion.  

Regarding the final avenue to a total rating, the record does 
not show that the Veteran was demonstrably unable to obtain 
or retain employment due to his psychiatric disorder.  It is 
noted that Social Security Administration (SSA) disability 
benefits were awarded the Veteran based on the diagnoses of 
PTSD and a physical condition of the legs as of January 8, 
1996.  The SSA decision is of record and has been reviewed.  
However, the Board is bound in its decisions by different 
legal authorities and criteria than is the SSA.  The Board's 
binding authorities include the Code of Federal Regulations, 
the Secretary's instructions, and the precedent opinions of 
the chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
2002).  The Board is not bound by the findings of disability 
and/or unemployability made by other agencies, including SSA.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  The 
Board must make an independent determination based on the 
applicable regulations.

A review of the available evidence demonstrates that although 
the Veteran was granted SSA benefits as of January 1996, he 
remained employed at that time.  See VA examination, January 
1996, relating work history and current position as a truck 
driver.   While it is true that he was laid off from job 
shortly thereafter, there is no evidence of record to support 
that that was due to his psychiatric condition.  Therefore, 
under VA standards, it cannot be said that he was unable to 
obtain or retain employment at that time.  

In short, the preponderance of the evidence is against a 
finding that supports an effective date prior to February 1, 
1996, for the grant of the 100 percent rating.  In so 
finding, the Board also specifically notes that a rating in 
excess of 30 percent is not found to be warranted during that 
period.  The appeal is denied.


ORDER

Entitlement to an effective date prior to February 1, 1996, 
for the grant of a permanent and total 100 percent rating for 
PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


